                                          Case 5:19-cv-00802-LHK Document 92 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CERTAINTEED GYPSUM, INC.,                         Case No. 19-cv-00802-LHK (SVK)
                                   8                   Plaintiff,
                                                                                          ORDER RE JOINT DISCOVERY
                                   9            v.                                        DISPUTE STATEMENT
                                  10    PACIFIC COAST BUILDING PRODUCTS,                  Re: Dkt. No. 91
                                        INC., et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                              Now before the Court is the parties’ Joint Statement Regarding Discovery Dispute as to
                                  13
                                       Defendant’s Interrogatory and Request for Admission Responses (Dkt. 91). No later than
                                  14
                                       noon on March 11, 2021, the parties are ordered to meet and confer and submit the following
                                  15
                                       items regarding the dispute over Defendants’ responses to Plaintiff’s Requests for Admissions
                                  16
                                       (“RFAs”):
                                  17
                                                   1. A joint chart regarding the disputed RFAs, as required by Judge van Keulen’s Civil
                                  18
                                                      and Discovery Referral Matters Standing Order ¶ 7.
                                  19
                                                   2. Copies of the disputed RFAs and responses.
                                  20
                                              SO ORDERED.
                                  21
                                       Dated: March 8, 2021
                                  22

                                  23

                                  24                                                               SUSAN VAN KEULEN
                                                                                                   United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
